           Case 1:19-cv-05413-LGS Document 59 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 STEPHEN BUONO,                                               :
                                              Plaintiff,      :   19 Civ. 5413 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 AVALONBAY COMMUNITIES, INC.,                                 :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        It is ORDERED that the parties’ pretrial submissions at Dkt. Nos. 54, 55, 56 and 57 are

hereby STRICKEN for failure to comply with the Individual Rule IV.B.5, which requires such

submissions to be jointly submitted by the parties. To the extent the parties cannot agree, the

parties shall, in the same document, clearly state its proposed instruction or question. The parties

shall file their revised joint pretrial submissions by February 22, 2021. It is further

        ORDERED that if the parties consent to a trial before a Magistrate Judge, they shall

complete and submit the attached form. If a Magistrate Judge has overseen settlement

discussions, the parties may, but need not, request a different Magistrate Judge (to be randomly

selected) as the trial judge.

        The Clerk of Court is respectfully directed to strike Dkt. Nos. 54, 55, 56 and 57.

Dated: February 17, 2021
       New York, New York
                        Case 1:19-cv-05413-LGS Document 59 Filed 02/17/21 Page 2 of 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                     SOUTHERN DISTRICT OF NEW YORK

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.

                                                                                )
                                Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                                Signatures of parties or attorneys                 Dates




                                                                     Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
